Name: Commission Regulation (EEC) No 841/80 of 2 April 1980 repealing Regulation (EEC) No 1407/78 fixing a countervailing charge on imports into Belgium, the Federal Republic of Germany, Luxembourg and the Netherlands of alcohol of agricultural origin produced in France and on imports into Belgium and Luxembourg of spirit vinegar produced in France
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 90/30 Official Journal of the European Communities 3 . 4 . 80 COMMISSION REGULATION (EEC) No 841 /80 of 2 April 1980 repealing Regulation (EEC) No 1407/78 fixing a countervailing charge on imports into Belgium, the Federal Republic of Germany, Luxembourg and the Netherlands of alcohol of agricultural origin produced in France and on imports into Belgium and Luxembourg of spirit vinegar produced in France Whereas, without prejudice to an assessment of certain aspects of those rules with regard to other prov ­ isions of the Treaty and of the consequences which could arise therefrom , a study of the economic situa ­ tion resulting in particular from the aforesaid rules shows that the conditions for the application of the countervailing charge no longer exist ; whereas Regula ­ tion (EEC) No 1407/78 should therefore be repealed, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 46 thereof, Whereas Commission Regulation (EEC) No 1407/78 0, as amended by Regulation (EEC) No 2600/78 (2 ), fixed a countervailing charge on imports into Belgium, the Federal Republic of Germany, Luxembourg and the Netherlands of ethyl alcohol of agricultural origin produced in France and in imports into Belgium and Luxembourg of spirit vinegar produced in France ; wheras the purpose of that Regu ­ lation was to alleviate the difficulties arising for certain Member States from aid for the export of alcohol given France ; Whereas new rules governing arrangements for alcohol entered into force in France on 1 January 1980 ; Article 1 Regulation (EEC) No 1407/78 is hereby repealed with effect from 1 January 1980 . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 2 April 1980 . For the Commission Finn GUNDELACH Vice-President (') OJ No L 170, 27 . 6 . 1978 , p. 24 . *) OJ No L 313 , 7 . 11 . 1978 , p. 18 .